Citation Nr: 0422399	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.
§ 1151, for right-side weakness secondary to a spinal tap. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






REMAND

The veteran served on active duty from April 1965 to May 
1967.

The issue on appeal arose from an October 2002 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.

In a March 2003 statement, the veteran requested a 
videoconference hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals (Board) as to the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right-side weakness 
claimed as secondary to a spinal tap procedure.

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following action.  VA will provide notification when 
further action is required on the part of the veteran. 

The veteran should be scheduled for a 
videoconference hearing with a Veterans 
Law Judge, to be held at the RO.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 

§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



